Citation Nr: 1420838	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to January 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied the Veteran's petition to reopen a previously denied claim for service connection for hearing loss and denied his claim for service connection for tinnitus.  In a March 2012 decision, the Board reopened the Veteran's hearing loss claim and remanded both claims on their merits for further evidentiary development and adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

In July 2011, the Veteran testified during a hearing before an Acting Veterans Law Judge sitting at the RO.  In April 2014, the Board notified the Veteran by letter that the Acting Veterans Law Judge who had conducted the July 2011 hearing was no longer employed by the Board.  The Veteran was informed that if he desired another hearing, one would be scheduled for him.  In April 2014, the Board received notice from the Veteran that he wished to be scheduled for a new hearing with a Veterans Law Judge via videoconference.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under these circumstances, and in accordance with his request in April 2014, the Veteran must be provided an opportunity to present testimony during a hearing before a Veterans Law Judge via videoconference.

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board.  The RO must notify the Veteran and his representative in writing of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and give the Veteran and his representative opportunity to prepare for the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


